                                  UNITED STATES BANKRUPTCY COURT
                               _____NORTHERN DISTRICT OF OHIO_______

IN RE:      RICHARD M. OSBORNE                                             }           CASE NUMBER: 17-17361
                                                                           }
                                                                           }
                                                                           }           JUDGE HARRIS
                                                                           }
            DEBTOR.                                                        }           CHAPTER 11




                             DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
                                                FOR THE PERIOD
                          FROM          12/1/18           TO   12/31/18



   Comes now the above-named debtor and files its Monthly Operating Report in accordance with the Guidelines established
by the United States Trustee and FRBP 2015.



  Dated:                                                                                            /s/Frederic P. Schwieg, Esq.
                                                                                                    Attorney for Debtor




            Debtor's Address                                                                        Attorney's Address
            and Phone Number:                                                                       and Phone Number:
            7265 Markell Rd.                                                                        2705 Gibson Dr.
            Waite Hill, OH 44094                                                                    Rocky River, OH 44116-3008
            ___________________________                                                             ___________________________
                                                                                                    Bar No. ___ 0030418
            Tel. ______ 440-269-0368                                                                Tel. ______ 440-499-4506



Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
http://www.justice.gov/ust/r20/index.htm
1)           Instructions for Preparation Debtor's Chapter 11 Monthly Operating Report
2)           Initial Filing Requirements
3)           Frequently Asked Questions (FAQs)




       17-17361-aih               Doc 369            FILED 01/24/19                  ENTERED 01/24/19 10:28:22                               Page 1 of 31
                        SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

Case Name: RICHARD M. OSBORNE
Case Number: 17-17361

Note: The information requested below is a summary of the information reported the various Schedules and Attachments contained within this report.

                                                                                                    Month                     Cumulative
                                                                                                    Dec-18                       Total


CASH- Beginning of Month (Household)                                                                $804,513.16                   $2,702,773.32

CASH- Beginning of Month (Business)                                                                 $641,794.05                   $5,398,382.67




 Total Household Receipts                                                                             $46,369.35                  $1,079,094.08


 Total Business Receipts                                                                              $14,119.89                    $867,120.41


    Total Receipts                                                                                   $60,489.24                   $1,946,214.49




 Total Household Disbursements                                                                        $27,483.58                    $256,393.66


 Total Business Disbursements                                                                         $13,963.43                    $234,102.12


    Total Disbursements                                                                              $41,447.01                     $490,495.71




NET CASH FLOW (Total Receipts minus Total Disbursements)                                             $19,042.23                   $1,465,181.14




CASH- End of Month (Individual)                                                                     $823,398.93                   $3,525,473.81


CASH- End of Month (Business)                                                                       $641,950.51                   $6,040,333.18



           CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above)                                                                     $41,447.01                     $490,495.71

   Less: Any Amounts Transferred or Paid from the Business Account to the
Household Account (i.e., Salary Paid to Debtor or Owner's Draw)                                              $0.00                          $0.00


DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION                                                       $41,447.01                     $490,495.71

 I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of
                                                         my knowledge and belief

  This 17th day of January 2019.                                                          /s/ Richard M. Osborne Sr.
                                                                                          Debtor's Signature




                                                                      Monthly Operating Report - Indivdual




        17-17361-aih                 Doc 369             FILED 01/24/19                     ENTERED 01/24/19 10:28:22                                Page 2 of 31
                                    SCHEDULE OF HOUSEHOLD
                             CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                      Month          Cumulative
                                                                                      Dec-18           Total
CASH - Beginning of Month                                                            $804,513.16

CASH RECEIPTS
 Salary or Cash from Business
 Wages from Other Sources (attach list to this report)
 Interest or Dividend Income                                                               $122.84      $1,653.37
 Alimony or Child Support
 Social Security/Pension/Retirement                                                     $2,563.00      $33,271.00
 Sale of Household Assets (attach list to this report)
 Loans/Borrowing from Outside Sources (attach list to this report)
 Other (specify) (attach list to this report)                                                         $718,111.20
  Receipts for estate of JTO                                                           $43,683.51     $326,058.51
TOTAL RECEIPTS                                                                         $46,369.35    $1,079,094.08

CASH DISBURSEMENTS
 Alimony or Child Support Payments
 Charitable Contributions
 Gifts                                                                                                   $105.00
 Household Expenses/Food/Clothing                                                       $1,349.89      $25,570.82
 Household Repairs & Maintenance                                                                       $31,725.59
 Insurance                                                                                 $986.74     $19,022.24
 IRA Contribution
 Lease/Rent Payments                                                                    $3,200.00       $6,070.00
 Medical/Dental Payments                                                                                $7,632.76
 Mortgage Payment(s)                                                                                    $1,100.00
 Other Secured Payments                                                                    $575.00     $12,295.00
 Taxes - Personal Property
 Taxes - Real Estate
 Taxes Other (attach schedule)
 Travel & Entertainment                                                                $17,169.01      $46,421.18
 Tuition/Education
 Utilities (Electric, Gas, Water, Cable, Sanitation)                                    $2,538.07      $32,401.98
 Vehicle Expenses                                                                        $657.02       $12,386.86
 Vehicle Secured Payment(s)
 U. S. Trustee Quarterly Fees                                                              $650.00      $2,975.00
 Professional Fees (Legal, Accounting)                                                                 $47,549.07
 Other (attach schedule)                                                                                $1,827.15
   Subscriptions                                                                            $92.39      $1,310.44
   Miscellaneous                                                                           $265.46      $7,176.93
                                                                                                         $225.57
Total Household Disbursements                                                          $27,483.58     $256,393.59

CASH - End of Month (Must equal reconciled bank statement-
Attachment No. 2)                                                                    $823,398.93



                                                         Monthly Operating Report - Individual



         17-17361-aih            Doc 369         FILED 01/24/19                ENTERED 01/24/19 10:28:22             Page 3 of 31
                                   SCHEDULE OF BUSINESS
                           CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                  Month             Cumulative
                                                                              December, 2018          Total
CASH - Beginning of Month                                                          $641,794.05

BUSINESS CASH RECEIPTS
 Cash Sales
 Account Receivable Collection
 Loans/Borrowing from Outside Sources (attach list to this report)
 Rental Income                                                                      $13,972.50      $171,917.94
 Sale of Business Assets (attach list to this report)                                               $675,932.75
 Other (specify) (attach list to this report) interest income                            $147.39      $5,229.02
                                                                                                     $14,040.70
Total Business Receipts                                                             $14,119.89      $867,120.41

BUSINESS CASH DISBURSEMENTS
 Net Payroll (Excluding Self)                                                           $6,830.33    $90,359.48
 Salary Paid to Debtor or Owner's Draw (e.g., transfer to
Household Account)
 Taxes - Payroll                                                                                         $278.00
 Taxes - Sales
 Taxes Other (attach schedule)                                                                         $1,084.62
 Contract Labor (Subcontractors)                                                                       $1,800.00
 Inventory Purchases
 Secured/Lease Payments (Business)                                                      $6,590.70    $70,591.54
 Utilities (Business)                                                                      $75.24     $8,433.79
 Insurance                                                                                $310.94    $13,496.72
 Vehicle Expenses                                                                                     $2,377.26
 Travel & Entertainment                                                                                 $530.14
 Repairs and Maintenance                                                                             $18,423.66
 Supplies                                                                                $156.22      $1,031.25
 Charitable Contributions/Gifts
 Purchase of Fixed Assets
 Advertising
 Bank Charges                                                                                           $226.11
 Other (attach schedule)                                                                             $19,347.68
                                                                                                      $6,121.87
Total Business Disbursements                                                        $13,963.43      $234,102.12

CASH - End of Month (Must equal reconciled bank statement -
Attachment No. 2)                                                                  $641,950.51


                                                Monthly Operating Report - Individual



     17-17361-aih           Doc 369        FILED 01/24/19             ENTERED 01/24/19 10:28:22             Page 4 of 31
MONTHLY OPERATING REPORT -                                                                                                                   ATTACHMENT NO. 1
INDIVDUAL




                                                              QUESTIONNAIRE
                                                                                                                                 YES*         NO
1.      Have any assets been sold or transferred outside the normal course of business during this
        reporting period?                                                                                                     XXXXX
2.      Have any funds been disbursed from any account other than a debtor in possession
        account?                                                                                                                          XXXXX
3.      Are any post-petition receivables (accounts, notes, or loans) due from any relatives,
        insiders, or related party?                                                                                                       XXXXX
4.      Have any payments been made on pre-petition liabilities this reporting period?
                                                                                                                              XXXXX
5.      Have any post-petition loans been received by the debtor from any party?

6.      Are any post-petition payroll taxes past due?
                                                                                                                                          XXXX
7.      Are any post-petition state or federal income taxes past due?
                                                                                                                                          XXXX
8.      Are any post-petition state or local sales taxes past due?
                                                                                                                                          XXXX
9.      Are any post-petition real estate taxes past due?
                                                                                                                              xxxx
10.     Are any amounts owed to post-petition creditors/vendors delinquent?
                                                                                                                                          XXXX
11.     Are any wage payments past due?
                                                                                                                                          XXXX
               *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.
        * Motion to Sell property was granted $50,000 paid to RBS per court order




                                                      INSURANCE INFORMATION
                                                                                                                                 YES          NO*
1.      Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
        compensation, and other necessary insurance coverages in effect?                                                      XXXXX
2.      Are all premium payments current?
                                                                                                                          XXXXX
                 *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                       CONFIRMATION OF INSURANCE
                                                                                                                                  Payment Amount        Delinquency
                        TYPE of POLICY          and           CARRIER                                   Period of Coverage         and Frequency          Amount
        Rental Property Policy, AMGuard Insurance Co., covers all rentals                            one year ending Nov 19   Annual           $7,455        0




____ Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance.


                           DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Plan of Reorganization and Disclosure Statement: March 2019




          17-17361-aih                  Doc 369              FILED 01/24/19                      ENTERED 01/24/19 10:28:22                          Page 5 of 31
MONTHLY OPERATING REPORT -                                                                               ATTACHMENT NO. 2
INDIVIDUAL

                                          BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                                                Account           Account         Account         Account
                                                                  #1                #2              #3              #4
Name of Bank:                                                Huntington       Huntington-RE Huntington Int Funds held bu

Account Number:                                                  2665744835       3663971968       3663978602 Bankruptcy Court
Purpose of Account (Business/Personal)                       Bus/Pers         Real Estate      Savings        Escrow

Type of Account (e.g. checking)                              Checking         Money Market Money Market Account

1. Balance per Bank Statement                                  $23,332.51      $271,948.12      $681,155.31     $490,404.77
2. ADD: Deposits not credited (attach list to this report)          $0.00            $0.00            $0.00            $0.00
3. SUBTRACT: Outstanding Checks (attach list)                   $1,491.27            $0.00            $0.00            $0.00
4. Other Reconciling Items (attach list to this report)             $0.00            $0.00            $0.00            $0.00
5. Month End Balance (Must Agree with Books)                   $21,841.24      $271,948.12      $681,155.31     $490,404.77
   TOTAL OF ALL ACCOUNTS                                                                                       $1,465,349.44

Note: Attach a copy of the bank statement and bank reconciliation for each account.

Investment Account Information
                                                                 Date of         Type of          Purchase        Current
          Bank / Account Name / Number                          Purchase        Instrument         Price           Value




Note: Attach a copy of each investment account statement.




      17-17361-aih             Doc 369          FILED 01/24/19             ENTERED 01/24/19 10:28:22            Page 6 of 31
                                                       Richard M Osborne DIP
                                                        Cash Receipts Register
                                                        Huntington - Household
                                                          For December 2018


Date       Reference    Type      Payee/Paid By       Memo                               Receipt Amt
12/1/18    3009         Receipt   woodside            12/1/18 Estate of JTO                12,500.00
12/1/18    4139         Receipt   Estate JTO          12/1/18 Estate of JTO                 5,000.00
12/6/18    0002103995   Receipt   computershare       12/6/18 Dividend                           0.41
12/10/18   40123746     Receipt   computershare       12/10/18 Dividend                          0.75
12/10/18   76765        Receipt   timken              12/10/18 Dividend                          0.28
12/13/18   12/13/2018   Receipt   Estate JTO          12/13/18 Estate of JTO               24,183.51
12/18/18   4866         Receipt   concrete Inc        12/18/18 Estate of JTO                2,000.00
12/21/18   Bank         Receipt   Huntington Bank     Interest                                121.40
12/26/18   1009         Receipt   SSA                 12/26/18 Social Security              2,563.00

                        Total                                                              46,369.35




1/17/2019 at 11:06 AM                                                                                                  Page: 1

                          17-17361-aih     Doc 369   FILED 01/24/19        ENTERED 01/24/19 10:28:22    Page 7 of 31
                                                           Richard M Osborne DIP
                                                       Cash Disbursement Register
                                                         Huntington - Household
                                                           For December 2018


Date       Reference      Type      Payee/Paid By            Memo                                   Payment Amt
12/3/18    pos12318-1     Payment   5-161-breezewood         turnpike toll                                 19.35
12/3/18    pos12318-2     Payment   MCDonalds                Meals                                          5.28
12/3/18    pos12318-3     Payment   true food kitchen        Meals                                        114.87
12/3/18    pos12318-4     Payment   Sheetz                   fuel                                          64.59
12/3/18    pos12318-5     Payment   MCDonalds                Meals                                          9.45
12/3/18    pos12318-6     Payment   5-030-warrendale         turnpike toll                                 19.35
12/3/18    pos12318-7     Payment   mallorca Resturant       Meals                                        208.44
12/4/18    pos12418-1     Payment   ohio turnpike            turnpike toll                                  2.50
12/4/18    pos12418-10    Payment   Hughesnet                Utilities                                      6.05
12/4/18    pos12418-12    Payment   jet blue airways         Travel                                     1,068.03
12/4/18    pos12418-13    Payment   jet blue airways         Travel                                     1,068.03
12/4/18    pos12418-15    Payment   Walmart                  Household                                    161.79
12/4/18    pos12418-16    Payment   Heinen's                 Household                                      7.50
12/4/18    pos12418-2     Payment   Stauer                   Household                                    190.41
12/4/18    pos12418-3     Payment   travel fees              Travel                                        41.00
12/4/18    pos12418-5     Payment   travel fees              Travel                                        41.00
12/4/18    pos12418-7     Payment   american air             Travel                                       916.40
12/4/18    pos12418-8     Payment   american air             Travel                                       916.40
12/4/18    pos12418-9     Payment   Hughesnet                Utilities                                     19.98
12/5/18    12518-1        Payment   eye brows & facial       Miscellaneous                                 75.00
12/5/18    12518-2        Payment   Giant Eagle              Household                                      9.57
12/5/18    12518-3        Payment   sof 82-Angullia          Lodging                                    5,416.50
12/5/18    12518-4        Payment   american air             Travel                                        66.79
12/5/18    12518-5        Payment   jcpenny                  Household                                     25.62
12/5/18    12518-6        Payment   massage Envy             Miscellaneous                                190.46
12/5/18    1863           Payment   Classic Cadillac         vehicle                                      133.79
12/6/18    1864           Payment   Hathy                    Interest                                     575.00
12/6/18    1914           Payment   AT&T                     Utilities                                     50.92
12/6/18    1915           Payment   big Oats                 vehicle                                       78.39
12/6/18    1916           Payment   Illuminating             Utilities                                     65.07
12/6/18    1917           Payment   Phillips S               Household                                      4.28
12/6/18    1918           Payment   The Plain Dealer         Subscriptions                                 54.40
12/6/18    pos12418-11    Payment   american air             Travel                                        66.79
12/7/18    1866           Payment   U.S. Trustee Payment     U. S. Trustee Fees                           650.00
12/7/18    POS120718-1    Payment   international Fee        Travel                                       162.50
12/10/18   121018         Payment   johnnys bar              Entertianment                                302.00
12/10/18   121019         Payment   bp                       vehicle                                       24.45
12/10/18   121020         Payment   MCDonalds                Meals                                         15.90


1/17/2019 at 11:06 AM                                                                                                  Page: 1

                         17-17361-aih   Doc 369      FILED 01/24/19         ENTERED 01/24/19 10:28:22   Page 8 of 31
                                                              Richard M Osborne DIP
                                                             Cash Disbursement Register
                                                               Huntington - Household
                                                                 For December 2018


Date       Reference      Type        Payee/Paid By             Memo                                  Payment Amt
12/10/18   121021         Payment     bushnell                  Household                                     8.40
12/10/18   121022         Payment     Amazon                    Household                                    13.90
12/10/18   1867           Payment     John Ezzo                 Rent                                      3,200.00
12/11/18   1927           Payment     aarp                      324715134-1 health insurance                210.21
12/11/18   1928           Payment     city of pain              Utilities                                    43.92
12/11/18   1929           Payment     Directv                   Utilities                                   394.14
12/12/18   POS121218      Payment     sunoco                    vehicle                                      45.41
12/18/18   1931           Payment     Aqua                      Utilities                                   135.25
12/18/18   1932           Payment     AT&T                      Utilities                                   308.29
12/18/18   1933           Payment     big Oats                  vehicle                                     183.83
12/18/18   1934           Payment     Deep Springs              Entertianment                             2,818.93
12/18/18   1935           Payment     Hughesnet                 Utilities                                   155.40
12/18/18   1936           Payment     sievers                   Utilities                                    45.96
12/20/18   pos122018      Payment     Speedway                  fuel                                         50.35
12/21/18   pos122019      Payment     fuji japan steak hou      Entertianment                                75.00
12/21/18   pos122118-1    Payment     Walmart                   Household                                    31.41
12/21/18   pos122118-2    Payment     Giant Eagle               Household                                    91.63
12/24/18   pos122418-1    Payment     Walmart                   Household                                   155.57
12/24/18   pos122418-2    Payment     Giant Eagle               Household                                    14.97
12/24/18   pos122418-3    Payment     DDM 87 Supermarket        Household                                    14.96
12/24/18   pos122418-4    Payment     wall street               Subscriptions                                37.99
12/26/18   pos122618-1    Payment     sof 82-Angullia           Lodging                                   3,581.00
12/26/18   pos122618-2    Payment     international Fee         Lodging                                     107.43
12/26/18   pos122618-3    Payment     BWC                       insurance                                   193.43
12/26/18   pos122618-4    Payment     progressive               insurance                                   783.00
12/27/18   1937           Payment     ACN                       Utilities                                    67.87
12/27/18   1938           Payment     big Oats                  vehicle                                      40.78
12/27/18   1939           Payment     dominion                  Utilities                                   816.69
12/27/18   1940           Payment     Illuminating              Utilities                                    80.54
12/27/18   1941           Payment     Illuminating              Utilities                                   173.98
12/27/18   1942           Payment     Illuminating              Utilities                                    63.18
12/27/18   1943           Payment     Knox Energy               Utilities                                    11.06
12/27/18   1944           Payment     Knox Energy               Utilities                                   101.92
12/27/18   pos122718-1    Payment     Discount Drug             Household                                   134.33
12/27/18   pos122718-2    Payment     Giant Eagle               Household                                    45.98
12/28/18   pos122818-1    Payment     Speedway                  vehicle                                      35.66
12/28/18   1679V          Void Pmnt   westfield Insurance       insurance                                  -113.90
12/28/18   1814V          Void Pmnt   Aqua                      Utilities                                    -2.75


1/17/2019 at 11:06 AM                                                                                                    Page: 2

                         17-17361-aih     Doc 369       FILED 01/24/19        ENTERED 01/24/19 10:28:22   Page 9 of 31
                                                             Richard M Osborne DIP
                                                            Cash Disbursement Register
                                                              Huntington - Household
                                                                For December 2018


Date       Reference       Type      Payee/Paid By             Memo                                    Payment Amt
12/31/18   pos123118-1     Payment   fuji japan steak hou      Entertianment                                 61.00
12/31/18   pos123118-2     Payment   hard rock                 Entertianment                                323.31
12/31/18   pos123118-3     Payment   World of wines            Entertianment                                 95.70

                           Total                                                                           27,483.58




1/17/2019 at 11:06 AM                                                                                                      Page: 3

                         17-17361-aih    Doc 369        FILED 01/24/19         ENTERED 01/24/19 10:28:22   Page 10 of 31
                                                            Richard M Osborne DIP
                                                             Cash Receipts Register
                                                              Huntington - Business
                                                               For December 2018


Date       Reference    Type      Payee/Paid By            Memo                            Receipt Amt
12/3/18    2230         Receipt   Brown 11579 Girdled      12/3/18                            1,100.00
12/3/18    4413         Receipt   Balog 7792 Ravenna       12/3/18                              500.00
12/4/18    1301         Receipt   Lakrii 7319 Reynolds     12/4/18                            1,000.00
12/4/18    8850         Receipt   Beers 7472 presley       12/4/18                            1,250.00
12/10/18   862          Receipt   fratus 1180w.jackson     12/10/18                             800.00
12/10/18   9323         Receipt   boone 6980Ravenna        12/10/18                             600.00
12/11/18   121118       Receipt   Salupo 7482center#       12/11/18 Rent                        800.00
12/11/18   235          Receipt   wilson 7741 Auburn       12/11/18 Rent                        600.00
12/13/18   1331         Receipt   R&G RVS LLC              12/13/18 Ren\t                       500.00
12/14/18   2627         Receipt   zukowski 5660vrooman     12/14/18 Rent                      1,100.00
12/18/18   121818       Receipt   toad 7317 reynolds       12/18/18 Rent                        800.00
12/19/18   121          Receipt   jusko 11575 Girdled      12/19/18 Rent                      1,400.00
12/19/18   1366         Receipt   R&G RVS LLC              12/19/18 Rent                        100.00
12/21/18   Bank         Receipt   Huntington Bank          Interest                             147.39
12/26/18   4000088789   Receipt   Airgas                   12/26/18 Rent                      1,322.50
12/31/18   1003         Receipt   joyce 7474 presley       12/31/18 Rent                      1,000.00
12/31/18   2236         Receipt   Brown 11579 Girdled      12/31/18 Rent                      1,100.00

                        Total                                                                14,119.89




1/17/2019 at 11:07 AM                                                                                                    Page: 1

                          17-17361-aih    Doc 369        FILED 01/24/19     ENTERED 01/24/19 10:28:22    Page 11 of 31
                                                             Richard M Osborne DIP
                                                           Cash Disbursements Register
                                                              Huntington - business
                                                               For December 2018


Date       Reference      Type         Payee/Paid By        Memo                               Payment Amt
12/3/18    ACH120318 Payment           Ohio Payroll         Payroll processing                       156.22
12/6/18    1865           Payment      Bank Of America      Loan payment                           1,241.62
12/7/18    Payroll 12-07-1Gen. Jrnl.                        payroll                                3,346.54
12/10/18   1926           Payment      Erie Bank            Loan payment                           5,349.08
12/11/18   1930           Payment      sievers              utility                                   75.24
12/21/18   Payroll 12-21-1Gen. Jrnl.                        payroll                                3,483.79
12/26/18   1868           Payment      united health        employee health                          551.15
12/28/18   1504V          Void Pmnt    lake county dept     7482 center st utility refund           -240.21

                         Total                                                                    13,963.43




1/17/2019 at 11:08 AM                                                                                                         Page: 1

                            17-17361-aih        Doc 369   FILED 01/24/19         ENTERED 01/24/19 10:28:22    Page 12 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 13 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 14 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 15 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 16 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 17 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 18 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 19 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 20 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 21 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 22 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 23 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 24 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 25 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 26 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 27 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 28 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 29 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 30 of 31
17-17361-aih   Doc 369   FILED 01/24/19   ENTERED 01/24/19 10:28:22   Page 31 of 31
